Simmons, C. J.
At the very beginning of the trial of this case 'an error was committed which necessarily affected the rest of the proceedings. Of the numerous questions made in the record, the headnotes deal with all which are likely to arise upon another trial. Complaint was also made of a number of minor rulings which are not referred to in the headnotes and which are not now decided. For the errors which were committed a new trial must be ordered.

Judgment reversed.


All the Justices concurring.